Citation Nr: 1215888	
Decision Date: 05/02/12    Archive Date: 05/10/12

DOCKET NO.  07-24 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a lumbar spine disorder.


REPRESENTATION

Appellant represented by:	Larry Knopfe, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February to August 2001 and from October 2001 to October 2002.  He also served in the Army National Guard.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  The Veteran testified at a Board hearing at the RO in Montgomery, Alabama in June 2010.  This transcript has been associated with the file.

The case was brought before the Board in August 2010, at which time the claim was remanded to allow the Agency of Original Jurisdiction (AOJ) to further assist the Veteran in the development of his claims, to include obtaining outstanding service treatment records and affording the Veteran a new VA examination.  The Veteran's service treatment records were obtained from the Alabama Adjutant General in May 2011.  The Veteran was afforded a VA examination in January 2012 for his lumbar spine disorder.  Therefore, the Board finds that there has been substantial compliance with its remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).


FINDING OF FACT

The Veteran's lumbar spine disorder is not shown to be due to a disease or injury in-service or to any incident of his military service and any evidence of arthritis did not manifest to a compensable degree within one year of service.


CONCLUSION OF LAW

The Veteran's lumbar spine disorder was not incurred in or aggravated by military service, nor may any arthritis be presumed to be of service onset.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to review the entire record, the Board does not have to discuss each piece of evidence reviewed.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran). 

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2011).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

The notice requirements were met in this case by letters sent to the Veteran in June 2005 and October 2006.  The June 2005 letter advised the Veteran of the information necessary to substantiate his claim, and of his and VA's respective obligations for obtaining specified types of evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).  The October 2006 letter also advised the Veteran of how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

While the Veteran was not provided adequate 38 U.S.C.A. § 5103(a) notice prior to the adjudication of the claim in the December 2005 rating decision, the Board finds that providing him with adequate notice in the October 2006 letter followed by a readjudication of the claim in the July 2007 statement of the case and the September 2009 and February 2012 supplemental statements of the case 'cures' any timing problem associated with inadequate notice or the lack of notice prior to the initial adjudication.  Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), citing Mayfield II, 444 F.3d at 1333-34.  Additionally, the Board finds that even if the above letters failed to provide the Veteran with adequate 38 U.S.C.A. § 5103(a) notice, this notice problem does not constitute prejudicial error in this case because the record reflects that a reasonable person could be expected to understand what was needed to substantiate the claim after reading the above letters as well as the rating decision, statement of the case, and supplemental statement of the case.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  Furthermore, the Board finds that there can be no prejudice to the Veteran due to a lack of adequate 38 U.S.C.A. § 5103(a) notice where, as here, none has been specifically alleged.  Id.

The Veteran has not alleged that VA failed to comply with the notice requirements of the VCAA, and he was afforded a meaningful opportunity to participate effectively in the processing of his claim, and has in fact provided additional arguments at every stage.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA treatment records are in the file.  The VA has also obtained private treatment records and associated them with the claims file.  As such, the Board finds the duty to assist with obtaining medical records has been satisfied.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.

The Veteran was afforded a VA medical examination in January 2012 for his lumbar spine disorder claim.  This opinion was rendered by a medical professional following a thorough examination and interview of the appellant and review of the claims file.  The examiner obtained an accurate history and listened to the appellant's assertions.  The examiner laid a factual foundation and reasoned basis for the conclusions that were reached.  Therefore, the Board finds that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38  C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder on a direct basis, generally there must be probative evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may also be granted for a chronic disease, including arthritis, when it is manifested to a compensable degree within one year of separation from service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).

The Veteran contends that he injured his lumbar spine while on active duty.  For this reason he believes his claim should be granted.

The Board has reviewed the Veteran's service treatment records.  The Board notes that in July 2001 the Veteran complained of lower back pain and was put on modified duty for approximately one week.  There is no follow up treatment for this modified duty.  In June 2002 the Veteran again reported lower back pain which had been bothering him for 2 days.  The Veteran was placed on 2 days bed rest.  Although the Veteran complained of other conditions in-service, these two instances are the only records relating to back pain.  See e.g., service treatment records from March 2001 with complaints of cough and headaches, February 2002 for complaints of sinus congestion and shaving problems, and April 2002 noting rash on groin area.  

The Veteran's annual medical certificate from October 2001 noted the Veteran did not have any medical problems and that he was not taking medication for any conditions.  In a September 2002 service treatment record the Veteran reported his overall health was the same as it had been in October 2001.  The Veteran indicated that he was not taking medication, he was not suffering from an injury for which he did not seek medical care, and he did not suffer from any condition which could limit his work in-service.  

The Board notes that the Veteran was not diagnosed with a chronic lumbar spine condition in-service.  There is also no evidence that at his October 2001 or September 2002 medical examinations he reported that he was suffering from lower back pain.

The Board acknowledges that even if a chronic condition is not shown during service, service connection may be established under 38 C.F.R. § 3.303(b) by evidence of continuity of symptomatology or under 38 C.F.R. § 3.303(d) if the evidence shows a disease first diagnosed after service was incurred in service.  

The first post-service treatment records referencing a lumbar spine disorder are from a January 2004 Annual Medical Certificate from when the Veteran was with the National Guard.  In this examination he reported that he suffered from low back pain.  In February 2004 the Veteran was seen by a private treatment provider.  In his original New Patient Information questionnaire, the Veteran reported that he had previously received chiropractic care in 1995.  With regard to his current back pain, he reported searing, aching, and tightness in his lower back which began on January 25, 2004.  He also reported that he had not previously had similar symptoms to what he was currently experiencing.  Later on in the appointment he reported that his back pain began in-service.  Follow up treatment records note the Veteran's lumbar spine pain decreased with physical therapy.  See e.g. February 5 and February 13, 2004 private treatment records.

In a June 2005 private treatment record the Veteran reported that he had been suffering from lumbar spine pain since 2001, when he injured it in-service.  In a September 2005 VA treatment record the Veteran reported that he had been suffering from back pain for the past 3 years, since it began in-service.

Private treatment records from March 2006 note the Veteran's complains of back pain.  An April 2006 VA treatment record also noted the Veteran's complaints of chronic lower back pain and his contention that he injured his back in-service.  See also January 2006 private treatment record.

The Veteran was afforded a VA general medical examination in December 2006.  Again the Veteran reported that he injured his back in basic training in 2001 when he had to perform flutter kicks.  He reported his symptoms had worsened over the years as well.  To help with his symptoms he noted that he performed physical therapy and took prescription medications.  The Veteran was diagnosed with stable, multilevel degenerative changes.  

In a June 2009 private treatment record the Veteran reported that he injured his back in the military and that he took pain medication to help with his symptoms.  The examiner opined the Veteran suffered from degenerative disc disease of the lumbar spine with annular tear and probably facet joint syndrome.  See also June 2009 private treatment record.  A July 2010 VA treatment record noted the Veteran complained of lower back pain which was an 8/10 in severity.

The Veteran's wife submitted a personal statement in February 2005 indicating that the Veteran injured his back in February 2001 during basic training.  She further stated that the Veteran still suffered from lower back pain.  The Veteran submitted a statement by a private physician in January 2011 that the Veteran's lumbar spine disorder had been incurred in, or aggravated, during active service.  The chiropractor indicated he knew the Veteran's history of his back injury and had reviewed some VA records.  The Veteran also provided a buddy statement in January 2011 from a fellow soldier who stated that he witnessed the Veteran sustain an injury to his lower back in July 2001.  In this statement the Veteran also stated that following the July 2001 injury he had a fall in a separate incident which caused him pain.  He stated that he went back to sick call and was again put on a limited profile.  He stated that he remained on light duty until his release in August 2001.

The Veteran was afforded a VA examination in January 2012 for his lumbar spine disorder.  At this examination the Veteran reported that he injured his back in-service.  The examiner performed physical tests and noted that the Veteran did not have documented arthritis of the lumbar spine.  Ultimately, the examiner opined it was less likely than not that the Veteran's lumbar spine pain was related to service.  His rationale was that a single incident in-service, from June 2002, would not cause the type of diagnosed disorder at this time.  

The Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  See Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (it is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion).

In this case the January 2011 private medical opinion offers little rationale for arriving at the conclusion that the Veteran's lumbar spine disorder is related to service.  He does not indicate that he has reviewed service treatment records or which VA treatment records he reviewed.  The January 2012 VA examiner reviewed service and post service treatment records, as well as performed a physical examination of the Veteran.  Although the examiner did not reference the July 2001 limited profile report, he did acknowledge the June 2002 complaints of back pain and reviewed the post-service treatment records as well.  

The Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for a lumbar spine disorder.  The Board finds credible the Veteran's report that he currently experiences lumbar spine pain.  However, there is no credible evidence indicating that a lumbar spine disorder began during service or that the Veteran experienced a continuity of symptomatology since service.

In this regard, the Board acknowledges the Veteran testified at his June 2010 Board hearing that he injured his back in-service when he performed flutter kicks in 2001.  He also testified that although his back hurt immediately after, he did not receive treatment until later.  He further testified that he then reinjured his lumbar spine in 2002 when he was lifting weights in-service.   

The most credible evidence of record does not suggest that the Veteran suffered from a chronic lumbar spine disorder in-service.  In reviewing the service treatment records the Board notes that the Veteran was seen on multiple occasions with various health complaints, but that he did not indicate his lumbar spine was causing problems.  See e.g., March 2001, February 2002, and April 2002 service treatment records.  Also on his September 2002 Report of Medical Assessment he again did not indicate that he was suffering from a lumbar spine disorder.  The Board also notes conflicting evidence from a February 2004 private treatment record.  On his consultation sheet the Veteran reported previous chiropractic care in 1995 and that his current back pain began in January 2004.  However, later in the appointment he referenced that his back pain began in-service.  The conflicting evidence from service and post-service weighs against the Veteran's credibility.  

The Board acknowledges that the Veteran and his friends believe he suffers from a lumbar spine disorder which began in-service.  See e.g., July 2005 statement.  However, the Veteran, as a layperson, is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997); see also Bostain v. West, 11 Vet. App. 124, 127 (1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Lay testimony is competent, however, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Id.  In this case, given the Veteran's lack of medical expertise, his assertions that he currently suffers from a lumbar spine disorder which began in-service beyond his competence, and are greatly outweighed by the probative medical evidence of record showing no relationship between the Veteran's current lumbar spine disorder and service, as well as evidence showing no diagnosis of a chronic lumbar spine disorder in-service.

Further, as there is no competent evidence of record of arthritis of the lumbar spine which manifested to a compensable degree within one year of service discharge, service connection on a presumptive basis is not warranted.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309(a).

In sum, the Board finds that the lay and medical evidence does not show that the Veteran's lumbar spine disorder manifested during active service and continued thereafter, or is otherwise related thereto.  There is also no competent evidence of arthritis manifested to a compensable degree within one year of service separation.  

In short, the Board concludes service connection must be denied.  As reflected by the discussion above, the preponderance of the evidence is against the Veteran's claim.  As such, the benefit-of-the-doubt rule does not apply, and the claim of service connection for a lumbar spine disorder must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a lumbar spine disorder is denied.



____________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


